Citation Nr: 0819858	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  96-22 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 1, 
1990, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1961 to November 
1963 and from May 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In March 2007, the veteran filed a motion for advancement on 
the docket.  Under the provisions of 38 U.S.C.A § 7107 (West 
2002) and 38 C.F.R. § 20.900(b), (c) (2007), appeals must be 
considered in docket number order, but may be advanced if 
good or sufficient cause is shown.  In November 2007, 
however, pursuant to Vargas-Gonzalez v. Principi, 15 Vet. 
App. 222 (2001), the appeal was assigned the original docket 
number on the basis that the appeal from the effective date 
for PTSD was a 'downstream' issue arising out of the 
veteran's prior issue on appeal.  Thus, the subsequent 
request for advancement on the docket based on serious 
illness was found moot by the Board.


FINDINGS OF FACT

1.  Unappealed RO rating decisions in July and August 1989 
denied the veteran's claim of entitlement to service 
connection for PTSD.

2.  The medical evidence shows that the veteran was initially 
diagnosed with PTSD in October 1990.

3.  The veteran filed his application to reopen the claim of 
entitlement to service connection for PTSD in April 1991.

4.  In a January 2003 rating decision, the RO granted service 
connection for PTSD, effective October 1, 1990, the date of 
diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for an effective earlier than October 1, 1990, 
for a grant of service connection for PTSD, have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.114, 3.155(a), 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The veteran's PTSD claim arises from his disagreement with 
the effective date following the grant of service connection.  
Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Further, because 
the application of the law to the undisputed facts is 
dispositive of the appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  

II. Earlier Effective Date for PTSD

Generally, the effective date for the grant of service 
connection based on an original claim "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  If, however, a claim of entitlement to 
service connection is received within a year following 
separation from service, the effective date will be the day 
following separation. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).  

Under the law, the effective date for a grant of service 
connection on the basis of the receipt of new and material 
evidence following a final prior disallowance is the date of 
receipt of the application to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).

If a claimant files an application for service connection 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302.  If the claimant does not initiate an appeal within 
one year, or if the claimant fails to perfect the appeal by 
filing a timely substantive appeal, or if the claimant 
initiates a timely appeal and the appeal is later withdrawn 
or denied, the disallowance becomes final.  See 38 C.F.R. §§ 
20.204, 20.302, 20.1100, 20.1103.  Any award based on a 
subsequently filed application for benefits can be made 
effective no earlier than the date of the new application.  
See 38 U.S.C.A. §§ 5110, 5108; 38 C.F.R. §§ 3.156(c), 
3.400(q)(r).

It is the "unequivocal command" of 38 U.S.C.A. § 5110(a) 
that the effective date of benefits cannot be earlier than 
the filing of an application therefor, Rodriguez v. West, 189 
F.3d 1351, 1354 (Fed. Cir. 1999), unless an exception 
applies, the RO granted the earliest effective date for a 
grant of service connection for PTSD that the law allows.  

One exception, made under certain circumstances, is in 
regards to laws that liberalize entitlement to benefits:  

Subject to the provisions of [38 U.S.C. § 
5101], where compensation, dependency and 
indemnity compensation or pension is 
awarded or increased pursuant to any Act 
or administrative issue, the effective 
date of such award or increase shall be 
fixed in accordance with the facts found 
but shall not be earlier than the 
effective date of the Act or 
administrative issue.  In no event shall 
such award or increase be retroactive for 
more than one year from the date of 
application therefor or the date of 
administrative determination of 
entitlement, whichever is earlier.  

38 U.S.C.A. § 5110(g).  

The implementing regulation, 38 C.F.R. § 3.114(a), provides:  

Where pension, compensation, dependency 
and indemnity compensation, or the 
monetary allowance under 38 U.S.C. 1805 
for a child suffering from spina bifida 
who is a child of a Vietnam veteran is 
awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA 
issue approved by the Secretary or by the 
Secretary's direction, the effective date 
of such award or increase shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the effective 
date of the act or administrative issue.  
Where pension, compensation, dependency 
and indemnity compensation, or the 
monetary allowance under 38 U.S.C. 1805 
for a child suffering from spina bifida 
who is a child of a Vietnam veteran is 
awarded or increased pursuant to a 
liberalizing law or VA issue which became 
effective on or after the date of its 
enactment or issuance, in order for a 
claimant to be eligible for a retroactive 
payment under the provisions of this 
paragraph the evidence must show that the 
claimant met all eligibility criteria for 
the liberalized benefit on the effective 
date of the liberalizing law or VA issue 
and that such eligibility existed 
continuously from that date to the date 
of claim or administrative determination 
of entitlement.  The provisions of this 
paragraph are applicable to original and 
reopened claims as well as claims for 
increase.  

        (1) If a claim is reviewed on the 
initiative of VA within 1 year from the 
effective date of the law or VA issue, or 
at the request of a claimant received 
within 1 year from that date, benefits 
may be authorized from the effective date 
of the law or VA issue.  

        (2) If a claim is reviewed on the 
initiative of VA more than 1 year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of 1 year prior to the date of 
administrative determination of 
entitlement.  
        
        (3) If a claim is reviewed at the 
request of the claimant more than 1 year 
after the effective date of the law or VA 
issue, benefits may be authorized for a 
period of 1 year prior to the date of 
receipt of such request.  

Another exception regards reconsideration of decisions on the 
basis of newly discovered service department records.  It is 
noted that during the pendency of the appeal, revisions were 
made to 38 C.F.R. §§ 3.156(c) and 3.400(q), effective on 
October 6, 2006.  38 C.F.R. § 3.156(c) was revised to 
establish clearer rules regarding reconsideration of 
decisions on the basis of newly discovered service department 
records.  The substance of 38 C.F.R. § 3.400(q)(2) is now 
included in the revised § 3.156(c).  Prior to the revision, 
38 C.F.R. § 3.400(q)(2) governed the effective date of 
benefits awarded when VA reconsidered a claim based on newly 
discovered service department records.  The prior 38 C.F.R. § 
3.400(q)(1) is redesignated as new § 3.400(q)(1) and (2) 
without substantive change.  See 70 Fed. Reg. 35388 (2005).  
The Board therefore finds there is no prejudice to the 
veteran in considering the revised 38 C.F.R. § 3.156(c) prior 
to giving the RO an opportunity to review the appeal.  38 
C.F.R. § 19.31.

The provisions of 38 C.F.R. §§ 3.156(c) and 3.400(q)(2), in 
effect prior to October 6, 2006, together establish an 
exception to the general effective date rule in 38 C.F.R. § 
3.400 which provides that the effective date of an award of 
benefits will be the date of claim or the date entitlement 
arose, whichever is later.  The exception applies when VA 
receives official service department records that were 
unavailable at the time that VA previously decided a claim 
for a benefit and those records lead VA to award a benefit 
that was not granted in the previous decision.  Under this 
exception, the effective date of such an award may relate 
back to the decision of the original claim or date 
entitlement arose, which ever is later, even though the 
decision on that claim may be final under 38 C.F.R. § 3.104.

As noted, 38 C.F.R. § 3.156(c) was revised to clarify VA's 
current practice that when VA receives service department 
records that were unavailable at the time of the prior 
decision, VA may reconsider the prior decision, and the 
effective date assigned will relate back to the date of the 
original claim, or the date entitlement arose, whichever is 
later.  The pertinent revisions include removal of the "new 
and material" requirement in 38 C.F.R. § 3.156(c).  Because 
the rule regarding effective date of an award of benefits 
based all or in part on newly-discovered service department 
records is now included in 38 C.F.R. § 3.156(c), the 
effective date provision was removed from 38 C.F.R. § 
3.400(q).

Therefore, effective on or after October 6, 2006, 38 C.F.R. § 
3.156(c) provides that notwithstanding any other section in 
this part, at any time after VA issues a decision on a claim, 
if VA receives or associates with the claims file relevant 
official service department records that existed and had not 
been associated with the claims file when VA first decided 
the claim, VA will reconsider the claim, notwithstanding 
paragraph (a) of this section.  Further, 38 C.F.R. § 
3.156(c)(i)(3) provides that an award made based all or in 
part on the records identified by paragraph (c)(1) of this 
section is effective on the date entitlement arose or the 
date VA received the previously decided claim, whichever is 
later, or such other date as may be authorized by the 
provisions of this part applicable to the previously decided 
claim.

The veteran seeks entitlement to an effective date earlier 
than October 1, 1990, for the grant of service connection for 
PTSD.  The veteran contends that service connection should be 
granted from May 13, 1976, the date of his first claim of 
entitlement to service connection for a nervous condition.

The record shows that the veteran's original claim of 
entitlement to service connection for a nervous disorder was 
received on May 17, 1976.  The veteran's claim for service 
connection was denied by a rating decision dated in June 
1976.  A letter was sent to the veteran, informing him of the 
denial of service connection, the same month.  Subsequently, 
the record shows that the veteran filed a claim of 
entitlement to service connection for chronic depressive 
neurosis, which was received by VA on February 11, 1977.  The 
veteran included with his application a copy of his Long Term 
Disability Claim filed with Connecticut General Life 
Insurance Company.  In March 1977, the RO, interpreting the 
veteran's claim as a claim for pension benefits, granted the 
veteran a nonservice-connected pension for chronic depressive 
neurosis, effective September 4, 1976.  The veteran was 
notified of the award of pension benefits in an award letter 
dated in March 1977.

In April 1989, the veteran submitted an application to reopen 
a claim of entitlement to service connection for PTSD.  In a 
rating decisions dated in July 1989 and August 1989 the RO 
denied the veteran's claim.  The veteran did not file an 
appeal regarding this rating decision and, therefore, the 
decision became final.

In April 1991, the veteran, again, submitted an application 
to reopen a claim of entitlement to service connection for 
PTSD.  In a rating decision dated in April 1991, the RO 
denied the veteran's application to reopen the claim for 
service connection for PTSD.  The veteran filed a timely 
notice of disagreement (NOD) with the RO's rating decision 
and a statement of the case (SOC) regarding the claim was 
issued in August 1991.  The veteran perfected his appeal by 
submitting a substantive appeal on a VA Form 9, received by 
the VA in October 1991.  In October 1995, the RO granted 
service connection for PTSD with an evaluation of 10 percent 
disabling from July 21, 1993.  In December 1995 he filed an 
NOD as to the effective date of service connection for PTSD, 
and in January 1996 the RO issued him an SOC.  In March 1996, 
the RO granted an earlier effective date of October 1, 1990, 
for PTSD.

The veteran filed his current claim of entitlement to an 
effective date earlier than October 1, 1990, for the grant of 
service connection for PTSD, in September 2004.  The RO, in a 
rating decision dated in May 2005 denied the veteran's claim.  
The veteran filed a NOD regarding this claim, which was 
received by the RO in June 2005.  The RO issued a SOC 
regarding this claim in February 2006 and the veteran filed 
his substantive appeal in April 2006.

A review of the claims folder reveals that the veteran has 
had a diagnosis of a psychiatric disorder from as early as 
April 1976.  It is undisputed that the veteran was first 
diagnosed with PTSD in October 1990.

The veteran's application to reopen his claim of entitlement 
to service connection for PTSD, upon which service connection 
was ultimately granted, was filed in April 1991.  However, a 
VA treatment record reflecting a diagnosis of PTSD dated 
October 1, 1990, was construed as an informal claim for PTSD 
because the first documented diagnosis of PTSD took place in 
a VA facility and this informal claim was preceded by a 
denied claim for entitlement to service connection for PTSD 
and followed within six months by a specific claim for 
service connection for PTSD.

In reaching this conclusion, the Board emphasizes that an 
effective date of an award of service connection is not based 
on the earliest medical evidence, but rather on the date that 
the application upon which service connection was eventually 
awarded was filed with VA.  See Lalonde v. West, 12 Vet. App. 
377, 382 (1999).  Here, the record reflects that the 
appellant did file a formal application for service 
connection for PTSD prior to October 1, 1990, in April 1989, 
however, there is no evidence of a diagnosis of PTSD prior to 
October 1, 1990.  Thus, there is no basis to assign an 
earlier effective date because the RO has already awarded the 
appellant the earliest date available under the law.  

The veteran argues that his claim, received by VA on February 
11, 1977, within one year of his original denial, for chronic 
depressive neurosis, was never adjudicated by the RO and, 
therefore, remains open.  As indicated above, the veteran's 
claim received by VA on February 11, 1977, was adjudicated in 
a rating decision dated in March 1977 that granted the 
veteran nonservice-connected pension benefits, effective 
September 4, 1976. 

38 C.F.R. § 3.151(a) provides that a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA (38 U.S.C.A. § 5101(a)).  A claim by a 
veteran for compensation may be considered a claim for 
pension; and a claim by a veteran for pension may be 
considered a claim for compensation.  The greater benefit 
will be awarded, unless the claimant specifically elects the 
lesser benefit.  38 C.F.R. § 3.151(a).

The word "may" signifies that the Secretary is instructed 
to exercise his discretion under the regulation in accordance 
with the contents of the application and the evidence in 
support of it.  See Stewart v. Brown, 10 Vet. App. 15, 18 
(1997); see also Willis v. Brown, 6 Vet. App. 433, 435 (1994) 
(the operative word "may," in the regulation, clearly 
indicates discretion).  The instant case is distinguishable 
from Isenhart v. Derwinski, 3 Vet. App. 177 (1992) (holding 
that a claim for dependency and indemnity compensation (DIC) 
benefits constitutes a claim for death pension) because that 
case involved the interpretation of an entirely different 
regulation than the one in question.  The Isenhart case 
involved the interpretation of 38 C.F.R. § 3.152(b)(2), a 
regulation relating to claims for death benefits, not 
disability compensation.  In contrast to 38 C.F.R. § 
3.151(a), the language in 38 C.F.R. § 3.152(b)(2) is not 
discretionary but mandatory: "A claim by a parent for 
compensation or dependency and indemnity compensation will 
also be considered to be a claim for accrued benefits."  38 
C.F.R. § 3.152(b)(2).  This mandatory language is absent from 
38 C.F.R. § 3.151(a).  Stewart v. Brown, 10 Vet. App. 15, 18 
(1997).

In this case, the Secretary exercised his discretion 
regarding the nature of the claim filed by the veteran in 
February 1977.  The claim for pension and compensation 
followed a denial of entitlement to service connection for a 
nervous condition and contained no further information 
regarding the veteran's condition.  While the initial claim 
dated in May 1976 provided information regarding the 
veteran's treatment, the February 1977 claim left those areas 
blank and instead completed the areas regarding dependants, 
income, and net worth, which, for the most part, had been 
left blank on the earlier claim.  The claims form was also 
accompanied by an award letter from Connecticut General Life 
Insurance Company granting disability benefits for chronic 
depressive neurosis.  The information related in the claims 
form, therefore, indicated that the veteran was seeking 
pension benefits rather than service connection.  In light of 
the recent previous denial of entitlement to service 
connection for a nervous condition and the lack of new 
evidence which addressed the rationale for the prior denial, 
the claim was properly considered as one for pension 
benefits.  The veteran was subsequently, in a rating decision 
dated March 1977, granted the greater benefit of nonservice-
connected pension benefits at 70 percent disabled effective 
September 4, 1976.

As to the liberalization of entitlement to benefits for PTSD, 
although the Board acknowledges that VA's General Counsel has 
held that the addition of PTSD as a diagnostic entity in the 
schedule for rating mental disorders was a "liberalizing VA 
issue" for purposes of 38 C.F.R. § 3.114(a), see VAOPGCPREC 
26-97, 62 Fed. Reg. 63,604 (1997), because the veteran did 
not satisfy the criteria for a diagnosis of PTSD prior to 
October 1, 1990, he necessarily did not meet all the 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously since that time.  It is 
undisputed in the claims folder that the veteran was 
diagnosed with and treated for a psychiatric disorder since 
as early as April 1976.  It is undisputed that the veteran 
was not diagnosed with PTSD until October 1, 1990.  It is 
also undisputed that the veteran, when examined by VA in June 
1989, was specifically found not to have PTSD but rather 
major depression with paranoia or schizo-affective disorder.

The Board reiterates regardless of whether VA's April 1980 
promulgation of Diagnostic Code 9411 constitutes a 
liberalizing law or VA issue, the veteran's claim must be 
denied because the evidence shows that he was not clearly 
diagnosed as having this disability until October 1, 1990, 
i.e., he has not suffered from the condition since April 
1980.

As to the veteran's service department records, received by 
VA after the March 1977 rating decision became final, while 
the provisions of 38 C.F.R. §§ 3.156(c) and 3.400(q)(2) do 
establish an exception to the general effective date rule 
under 38 C.F.R. § 3.400, they do not support the award of an 
earlier effective date in this case.  The veteran did not 
establish an entitlement to service connection for PTSD prior 
to October 1, 1990, the current effective date, because he 
was not diagnosed with PTSD until that time.  Since service 
connection cannot be granted prior to establishment of 
entitlement, even reconsidering his claim denied by the March 
1977 rating decision does not result in an effective date 
prior to October 1, 1990.


ORDER

Entitlement to an effective date earlier than October 1, 
1990, for the grant of service connection for post-traumatic 
stress disorder (PTSD), is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


